Citation Nr: 1447026	
Decision Date: 10/23/14    Archive Date: 10/30/14

DOCKET NO.  11-34 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and a friend



ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from January 1955 to February 1959.  He died in December 1984.  The appellant claims as his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  In that decision, the RO denied entitlement to service connection for the cause of the Veteran's death.

In October 2012, the appellant and a family friend testified before the undersigned at a videoconference hearing.  A transcript of that hearing is of record.


FINDINGS OF FACT

1.  The Veteran died in December 1984 due to a motor vehicle accident.

2.  At the time of death, the Veteran was in receipt of service connection for right femur fracture residuals.

3.  The evidence is approximately evenly balanced as to whether the Veteran's right femur fracture residuals contributed substantially or materially to his death.



CONCLUSION OF LAW

With reasonable doubt resolved in favor of the appellant, the criteria for entitlement to service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1110, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.5, 3.303, 3.312 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

DIC benefits are payable to the surviving spouse of a Veteran if the Veteran died from a service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.5(a)(1).  In order to establish service connection for the cause of a Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 C.F.R. § 3.312(a).  In order to constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b).  A contributory cause of death is inherently not one related to the principal cause.  In order to constitute the contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c)(1).

The Veteran was granted service connection for right femur fracture residuals in November 1959 and assigned a 20 percent rating.  He died in December 1984.  The death certificate indicates that the cause of death was a motor vehicle accident which resulted in closed head trauma, crush injury to the chest, and severe abdominal trauma.  The death certificate also indicated that the Veteran was driving and was thrown through the windshield.  The appellant contended in her written statements and hearing testimony that the femur fracture residuals contributed substantially or materially to the Veteran's death by interfering with his ability to properly use the accelerator and brake to control the car when it went into a skid on an icy road.

As noted by the RO in the December 2011 statement of the case (SOC), there is no contemporaneous medical evidence indicating the severity of the femur fracture residuals at the time of the accident.  The April 1959 VA examination report indicated that there was residual shortening, weakness, and occasional giving way and snapping noises.  There were multiple lay statements submitted.  The most significant of these was the March 2011 statement of the Veteran's daughter, who was a passenger in the car the night of the accident.  She noted that they were driving on a highway on intermittent icy roads when the car began to skid slightly.  She wrote that the skid was not so bad that the Veteran could not have corrected for it, as he was a truck driver, but that he was having difficulty braking and accelerating.  She also noted that the Veteran had always walked with a limp and had difficulty when moving his leg while driving.  The appellant indicated in her January 2011 statement that the Veteran had a rod inserted in his leg due to the femur fracture, resulting in shortening, and had to wear an uplifted shoe to compensate for the shorter right leg.  She noted that while she was a passenger in a car the Veteran was driving previously, she had noticed that he sometimes accidentally depressed both the brake and the accelerator.

During the October 2012 Board hearing, a friend of the family testified that in the past he had noted the Veteran had trouble stopping at a stop sign because he was having difficulty lifting his foot off of the gas pedal.  The friend also noted that his father, the police chief of the town, told him to be careful when driving with the Veteran, and that it was common knowledge in the community that the Veteran was having trouble driving because of his leg.

As noted by the RO in the SOC, there is no contemporaneous medical evidence in support of the claim and the lay statements were made many years after the events in question.  The Board, however, finds both the written statements and hearing testimony to be credible, based on its internal consistency as well as the Board's observation of the hearing testimony of the appellant and the family friend.  These statements reflect that the residuals of the Veteran's service connected right femur fracture contributed substantially or materially to his death by significantly affecting his ability to control his car on the night of the fatal accident.  Although the lack of medical evidence as to the precise degree of severity of the femur fracture residuals and the fact that the Veteran had worked as a truck driver weigh against the claim, the lay statements support it.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor off the appellant, entitlement to service connection for the cause of the Veteran's death is warranted.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for the cause of the Veteran's death is granted.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


